ORDER
This matter returns to us for consideration in light of the Supreme Court’s recent decision in Pattern Makers’ League of North America v. National Labor Relations Board, 473 U.S.-, 105 S.Ct. 3064, 87 L.Ed.2d 68 (1985). The Court vacated our judgment in 725 F.2d 1212 (9th Cir.1984) and remanded for further proceedings. 473 U.S. -, 105 S.Ct. 3517, 87 L.Ed.2d 646 (1985).
In Pattern Makers, an NLRB order prohibited the imposition of fines on union members who resigned their membership in contravention of a union rule which prevented resignations either during or immediately before a strike or lockout. 265 N.L.R.B. 1332 (1982) enf'd, 724 F.2d 57 (7th Cir.1983). The Supreme Court affirmed the Seventh Circuit’s enforcement of the Board’s order. 105 S.Ct. at 3076 (plurality opinion), 3076-77 (White, J., concurring). While not identical in every respect, the union rule at issue in Machinists has essentially the same purpose and effect as the rule found impermissible in Pattern Makers. Compare 105 S.Ct. at 3066-69 & nn. 5-6, 13 with 725 F.2d at 1214.
Therefore, we vacate our previous judgment in this matter entered on February 14, 1984 and grant the Board’s petition for enforcement of its order in 263 N.L.R.B. 984 (1982). We also grant the Board’s cross-application for enforcement of its order in 265 N.L.R.B. 1049 (1982).